Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00685-CR

                              Derwin Jamaal STRAUGHTER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 1, Bexar County, Texas
                                  Trial Court No. 360666
                      The Honorable John D. Fleming, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       It is ORDERED that any assessment of attorney’s fees against Derwin Jamaal
       Straughter be deleted from the judgment.

As modified, the judgment of the trial court is AFFIRMED.

       SIGNED June 4, 2014.


                                              _____________________________
                                              Karen Angelini, Justice